           Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10       IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
         SALES PRACTICES, AND PRODUCTS
11       LIABILITY LITIGATION                                   Honorable William H. Orrick
12

13 This Document Relates to:                                      JURY TRIAL DEMANDED

14 Andrew Trimble v. JUUL Labs, Inc.
   Case No.: 3:21-cv-06877
15

16

17                SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
                                (PERSONAL INJURY)
18
           The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
19
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
20 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
21 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
   this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.
22
            Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
23 Actions specific to this case.1

24
             Plaintiff, by and through their undersigned counsel, alleges as follows:
25

26   1
       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
27   facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
28   pages to this Short-Form Complaint.
                                                        -1-
                                                           SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                (PERSONAL INJURY)
             Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 2 of 9




 1

 2 I.          DESIGNATED FORUM2

 3             1. Identify the Federal District Court in which the Plaintiff would have filed in the absence
                  of direct filing:
 4
                         Eastern District of Texas
 5
                       (“Transferee District Court”).
 6
     II.       IDENTIFICATION OF PARTIES
 7
               A.     PLAINTIFF(S)
 8
               2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
 9
                         Andrew Trimble
10
                       (“Plaintiff”).
11

12             3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
                         Denton, Texas
13

14
               4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
15                consortium:
16                          N/A

17                     (“Consortium Plaintiff”).

18
               5. Survival and/or Wrongful Death Claims:
19                    (a)         Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
                                  related death:
20
                                   N/A
21

22
                      (b)         Plaintiff/Decedent died on:
23                                 N/A
24

25                    (c)         Plaintiff is filing this case in a representative capacity as the N/A of the N/A
                                  having been duly appointed as such by the Court of N/A.
26

27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                           -2-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
              Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 3 of 9




 1              B.      DEFENDANT(S)

 2              6. Plaintiff(s) name(s) the following Defendants in this action
 3                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.,3
 4
                                 ALTRIA GROUP, INC.;4
 5
                                 PHILIP MORRIS USA, INC.;5
 6
                                 ALTRIA CLIENT SERVICES LLC;6
 7
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
 8

 9                               ALTRIA ENTERPRISES LLC;8

10                      THE MANAGEMENT DEFENDANTS
11                               JAMES MONSEES;9
12
                                 ADAM BOWEN;10
13
                                 NICHOLAS PRITZKER;11
14
                                 HOYOUNG HUH;12
15

16                               RIAZ VALANI;13

17

18

19

20   3
         Delaware corporation, with its principal place of business in San Francisco, California.
     4
21       Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
         Virginia corporation with its principal place of business in Richmond, Virginia.
22   6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
23   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
     8
24       Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
25
     10
          A resident of California.
26   11
          A resident of California.
27   12
          A resident of California.
     13
28        A resident of California.
                                                           -3-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
              Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 4 of 9




 1                      THE E-LIQUID MANUFACTURING DEFENDANTS

 2                               MOTHER MURPHY'S LABS, INC.;14
 3
                                 ALTERNATIVE INGREDIENTS, INC.;15
 4
                                 TOBACCO TECHNOLOGY, INC.;16
 5
                                 eLIQUITECH, INC.;17
 6

 7                      THE DISTRIBUTOR DEFENDANTS

 8                               MCLANE COMPANY, INC.;18

 9                               EBY-BROWN COMPANY, LLC;19
10                               CORE-MARK HOLDING COMPANY, INC.;20
11
                        THE RETAILER DEFENDANTS
12
                                 CHEVRON CORPORATION;21
13
                                 CIRCLE K STORES INC.;22
14

15                               SPEEDWAY LLC;23

16                               7-ELEVEN, INC.;24

17

18

19
     14
          North Carolina corporation, with a principal place of business in North Carolina.
20   15
          North Carolina corporation, with a principal place of business in North Carolina.
21   16
          Maryland corporation, with a principal place of business in Maryland.
     17
22        Maryland corporation, with a principal place of business in Maryland.
     18
          Texas corporation with a principal place of business in Texas.
23   19
          Delaware limited liability company with a principal place of business in Illinois.
24   20
       Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
     of business Texas.
25
     21
          Delaware corporation with a principal place of business in California.
26   22
          Texas corporation with a principal place of business in Arizona.
27   23
          Delaware corporation with a principal place of business in Ohio.
     24
28        Texas corporation with a principal place of business in Texas.
                                                            -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
              Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 5 of 9




 1                               WALMART;25

 2                               WALGREENS BOOTS ALLIANCE, INC.26
 3
                C.      PRODUCT USE
 4
                7. Plaintiff used JUUL during the time period of approximately 2018 to 2020 and that use
 5                 caused and or substantially contributed to his/her injury.
 6              D.      PHYSICAL INJURY27
 7
                8. The Plaintiff(s) experienced the following physical condition, injury or illness alleged to
 8                 have been caused and or contributed to as a substantial factor by JUUL:

 9                                ADDICTION

10                                NICOTINE POISONING

11                               BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
12                                       ANGER/OUTBURSTS
                                         MOOD SWINGS
13
                                         IRRITABILITY
14
                                         SUICIDAL THOUGHTS
15                                       SUICIDAL ATTEMPTS
16                                       DEATH BY SUICIDE
17                                       OTHER (specify):

18
                                 COGNITIVE ISSUES (check all that apply):
19                                       ATTENTION DEFICIT DISORDER
20                                       LEARNING IMPAIRMENTS
                                         LACK OF CONCENTRATION
21
                                         TROUBLE SLEEPING
22
                                         OTHER (specify): Loss of appetite; Depressed energy levels
23

24
     25
          Delaware corporation with a principal place of business in Arkansas.
25
     26
          Delaware corporation with a principal place of business in Illinois.
26   27
       Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
27   required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
28   that emotional and psychological damages are asserted by the Plaintiff.
                                                            -5-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
     Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 6 of 9




 1
                     CARDIOVASCULAR (check all that apply):
 2
                              HEART ATTACK
 3                            OTHER CARDIOVASCULAR DIAGNOSIS (specify)
 4                            ______________________________________________

 5
                     NEUROLOGIC (check all that apply):
 6
                        SEIZURES
 7                      STROKE
 8
                     RESPIRATORY/LUNG (check all that apply):
 9
                        ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
10                      EOSINOPHILIA
11                      ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA

12                      ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
                        ASTHMA
13
                        BRONCHITIS
14
                        CHRONIC LUNG PROBLEMS
15                      CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
16                      E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
                        INJURY (EVALI)
17
                        EMPHYSEMA
18                      LIPOID PNEUMONIA
19                      LUNG TRANSPLANT

20                      OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
                        PNEUMONIA (any type) (specify): __________________________
21
                        POPCORN LUNG/BRONCHIOLITIS OBLITERANS
22

23                    DEATH
24
                      OTHER PERSONAL INJURIES (specify): Shortness of breath; Chronic
25                    cough
26
      9. The physical condition, injury or illness alleged in paragraph 8 occurred on or about:
27
         after the date that Plaintiff first used JUUL as set forth in paragraph 7 above.
28
                                             -6-
                                                SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                     (PERSONAL INJURY)
          Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 7 of 9




 1

 2 V.      CAUSES OF ACTION ASSERTED

 3         10. The following Causes of Action asserted in the Plaintiffs’ Consolidated Master Complaint
 4             (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated
               Master Complaint (Personal Injury), are adopted in this Short Form Complaint by
 5             reference:

 6      Check if   Cause  Cause of Action
        Applicable of
 7                 Action
                   Number
 8
                        I      STRICT LIABILITY - DESIGN DEFECT
 9

10                      II     STRICT LIABILITY - FAILURE TO WARN

11                     III     STRICT LIABILITY - MANUFACTURING DEFECT
12                     IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
13
                        V      PRODUCTS LIABILITY –NEGLIGENT FAILURE TO WARN
14
                       VI      PRODUCTS LIABILITY – NEGLIGENT MANUFACTURING
15
                       VII     NEGLIGENCE AND/OR GROSS NEGLIGENCE
16

17                    VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT

18                     IX      NEGLIGENT MISREPRESENTATION
19                      X      FRAUD
20
                       XI      FRAUDULENT CONCEALMENT
21
                       XII     CONSPIRACY TO COMMIT FRAUD
22
                      XIII     UNJUST ENRICHMENT
23

24                    XIV      VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                               PROTECTION LAW and specify which state’s statute below: Tex.
25                             Bus. & Com. Code Ann. §§17.41 et seq.
                       XV      BREACH OF EXPRESS WARRANTY
26

27                    XVI      BREACH OF AN IMPLIED WARRANTY OF
                               MERCHANTABILITY
28
                                                  -7-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
          Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 8 of 9




 1      Check if   Cause  Cause of Action
        Applicable of
 2                 Action
                   Number
 3

 4                     XVII      WRONGFUL DEATH

 5                     XVIII     SURVIVAL ACTION
 6
                        XIX       LOSS OF CONSORTIUM
 7

 8 VI.     ADDITIONAL CAUSES OF ACTION

 9                                                     NOTE
10       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
         specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
11       with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
         attach additional pages to this Short-Form Complaint.
12

13

14          11. Plaintiff(s) assert(s) the following additional theories against the Defendants designated
                in paragraph 6 above:
15
          [YOU MAY ATTACH ADDITIONAL PAGES, IF NECESSARY]
16

17

18

19

20

21

22

23

24

25

26

27         WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
     compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries
28
                                                     -8-
                                                        SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                             (PERSONAL INJURY)
          Case 3:21-cv-06877-WHO Document 1 Filed 09/03/21 Page 9 of 9




 1 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together
   with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and
 2 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’
   Consolidated Master Complaint (Personal Injury).
 3

 4

 5                                             JURY DEMAND

 6          Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

 7                                                 Respectfully submitted,
 8                                                 SCHLICHTER, BOGARD & DENTON, LLP
 9
                                                    /s/ Kristine K. Kraft
10                                                 Kristine K. Kraft
                                                   kkraft@uselaws.com
11                                                 100 South 4th Street, Suite 1200
                                                   St. Louis, Missouri 63102
12                                                 (314) 621-6115
13                                                 (314) 621-6151 (fax)

14                                                 Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -9-
                                                        SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                             (PERSONAL INJURY)
